MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
(e) del Ministerio de Energía y Minas, el Ingeniero Felipe Antonio Ramírez Delpino, identificado
con Documento Nacional de Identidad N” 08777256, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) AZULCOCHAMINING S.A., identificada con R.U.C. N* 20507941304, con domicilio
en Avenida José Pardo N* 601, Oficina 1301, distrito de Miraflores, Lima, debidamente
representada por su Gerente General Enrique Alfredo Winkelried Vargas identificado con
Documento Nacional de Identidad N” 07829953, según poder inscrito en el Asiento C00013 y
Asiento B00013 coordinado con el Asiento B00016 de la Partida N” 11612539 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo 11.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 21 de junio de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 16 938 800.00 (Dieciséis Millones Novecientos
Treinta y Ocho Mil Ochocientos y 00/100 Dólares Americanos), en un plazo de ventiocho (28)
meses contados a partir del mes de setiembre de 2010 hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 397-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 19 de setiembre de 2010, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 28 días del mes de setiembre de dos mil diez.

A ES Pe

EL INVERSIONI

"ORIO Ep sopsoIgOs e e
A opero "oo  cogejo opera al

sas ug »p sopera
AR SOPeUDIGP Sepan A sanas sosa sopnIso "ernus “Buesa 90 oppues|

[soraso

[sorase7

-apaleIa 1 2 O DIESE vor pp UG A auajulore 30 OLAS]

[aosass

(ere nba sojara "qee ap PU) OVONRIOge a o4r=ua|

[sos

opmouencas|
laos o eaajos unos GA sauDgu 2D tego rdezgrna apoepadiaa ap ropre

[sosa

oye odapise sopMas|

[sos oorT

TEA PRD LSO 9 A FUE UIOEZOJ139 39 SORA]

[50700

pea Slap) soto A sosayosl sopas |

[oosrova

00 ap SOMO a saya speojo, esgur Doro]
pensa! '202pIIA "scope s00UE DoR0d ainpa) sounapos6  soofop9s |

[podszr

TS

OpUASSas Org5od us "epajod o souapass papa]
ug up aqua epa mad voparde Á Sopa 93199 501|_ 0000-0006

USE 0 sea saco
unn anses gsado K oyaupjapodas “auzucdeode3|_ 00 00/05 206.

rca a CIUOLO QUEDA UE UGD ap mos
"sm cadrore "eye rorzeyss A soc jadoss ace aque 207|_00'00'00'0206

a,

JE

EA ET

OMAR O SSCIpaR olaaa comedo A sopa emp ev 1| 00 0509/9106.

Pue)
9P Ojdsana SOLDADO O BOO Sopa 4 sopuauuna spp so

soup o|
soknSR COCA RUI, 9 SaesEcr A somuSuInasay puna 501]

FOSIUDAAEI O HO: "e ASU opo) 9p Re A SOMA

an

ene, |

ESTO

arre TT TT

pongas

UPRROSAES =p Ende Á sona aque ee]

sonic
| 0d00x0) [eds 0 eoIpo UNED AD ea sopas empcua|

83 les [elal“]a] =]. 12 1-

BB:

O USmruIuRa Á VOALO "ufada09s 1 ese sopaardo suo

ET

ER
e PPUEOEIOpEA » Oapuos sp SPUNDgUs AN Op 22d apo

secu]

represen opdanra ug oapuos ep seunbeus sep se]

mprsnidaidone dpamnpado capos e SeaDyar spp se]

UNI, se PE 301

pus A uppEzoped ep saqunussiann 9200 Sui 501

CERO

ENANA

LEO Ag Pp DERIO ep OPI sed asu0peIedase|

EE

(SOuBOLIaUIY SOJE|9G uz)
ZL0Z 30 3983010 Y 002 JUBW3ILd3S 30

- NOIDVAOldX3 N3 S3NOISUZANI 30 VAVNDONOYI

CVs NUId VNZA SILNV) DNINIAVHIOI1NZV
| OXANY

ANEXO ll

Pena _

Lima, domingo 19 e seimbrede 2010 Y NORMAS LEGALES 426021
GASTOS CORRIENTES. Ministerio de Economía y Finanzas, sobre autorización de
2.0 Reserva de Contingencia 472544100 | viaje.

y Lima, 18 de septiembre de 2010 CONSIDERANDO:
el Memorando N* 074-2010-EF/15.01 de fecha Que, mediante Decreto Supremo N” 082-2002-EF se
'del Viceministerio de Economía del aprobó el Reglamento de la Ley N* 27623, modificada por la

Visto,
31 de agosto de 2010,
Y NORMAS LEGALES

El Peruano.
ima, domingo 19 de setiembre de 2010

426022

Ley N* 27662, que dispone la devolución del Impuesto General
alas Ventas e de Promoción Municipal a los titulares
de la actividad durante la fase de jón;

ANEXO
LISTA DE BIENES Y QUE TIENEN
ALA IGV E PM
VENA PERU S.A.

[SUBPARTIDA] 1
we acionaL PESCRPCON

o jo 00% 15 DEMÁS MAQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO]
JAUTOPROPULSADAS

[21 J643143.10.00
18431.43.90.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O PERFORACIÓN|
[DE LAS SUBPARTIDAS 8430.41 U 8430.48
[23 [8517.51.00.00 [ESTACIONES BASE

[24 [8517.6290.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN
[TRANSMISIÓN O REGENERACIÓN DE

[DATOS

l25 [85234022 00 [SOPORTES OPTICOS GRABADOS PARA REPRODUCIR IMAGEN O|
IMAGEN Y SONIDO.

[25 [6523402300 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS ad
la7 Í6704.21.10.10 [CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN.
[ENSAMBLADAS CON PESO TOTAL CON GARGAMAXIMA INFERIOR
JO IGUAL A4.537 T. DIESEL

[25 [870520000 [CAMIONES AUTOMÓVILES.
(29

[30 e 10.00.50 [MICROSCOPIOS ESTEREOSCOPICOS
¡31 [9011.20.00.00

[8012.10.00.00 MICROSCOPIOS, EXCEPTO LOS | 3

5 ÓPTICOS, DIFRACTÓGRAFOS
fania20.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O|

|LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
[TELEMETROS
ITEODOLTOS

[TAQUÍMETROS
[NIVELES
|INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS|

lo!

LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA|
[EXCEPTO ELÉCTRICOS O.

prenats DEMÁS

INSTRUMENTOS Y APARATOS ELÉCTRICOS O|
[EXCEPTO DE FOTOGRAMETRÍA

DEMÁS APARATOS RESPIRATORIOS Y MASCARAS ANTIGAS |
[EXCEPTO LAS, DE PROTECCIÓN SIN MECANISMO NI
[ELEMENTO FILTRANTE,
lESPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS (UN,
sees
16030-3300.00 J.OS DEMAS INSTRUMENTOS Y APARATOS PARA MEDIDA O
[CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA O POTENCIA |
ISIN DISPOSTTIVO REGISTRADOR

E incluye ensayes).
'—Bervicio de pertracón diamentina y de crculció reversa (oo percusiva)

(Servicios aorolopográfics.
envios de interpretación muliespectal de imágenes ya sean salelales o equipos|

aerotransportados.

Ensayes de laboraoo (anlsis de minerales, suelos,

l) Otros Servicios Vinculados a las Actividades de Exploración Minera

-_Sersco de alojamiento y almentación del personal operativo del Titular del Proyecto.

7 de ac cl, estos Hecos epeid y trios destinados |

Frí [8207.13:30.00 [BARRENAS INTEGRALES CON PARTE OPERÁNTE DE CERMET

100000 PUNTERA METÁLICA DE PROTECCIÓN |_las actividades de exploración minera,
100000 A ne Servicio de Gual, conatución, montaje inutil, etc y mecánica amado y
desarmado de maquinarias y equipo necesano. actividades. exploración |
HUECAS PARA DEACEROS ALEADOS pr la LE
S ñ + -
E rananoo EUA A maquinaria y equipo ubizado en|
iS DEMÁS TUBOS DE PERFORACIÓN ae yenes Inercro de macia, veo y SQUpOS nacer
13.10.00 'Y CORONAS CON PARTE OPERANTE DE CERMET tas acividades de z
o Je207-1320.00 CON PARTE OPERANTE DE CERMET ransport de personal, maquinaria, equipo, malale y sumisos necesarios para las|

lt 5207.:13:90.00 UTILES CON PARTE OPERANTE DE CERMET
DA Y CORONAS EXCEPTO DE CERMET Seniciosrelaconados con la protección ambiental
112 [8207:19.21.00 [DIAMANTADAS EXCEPTO DE CERMET. 'Servicdos de sisiemas e informática, A
ls [e207.19:25.00 (LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS [Servicios de comnicacones,inluyen comunicación ral, tllnia sella]
ls (6207-19:30.00 INTEGRALES y Senicios de seguridad industia y containcandios.
'7j6207-19.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y “Servicios de seguridad y vigilancia de instalaciones y personal operativo.

a Servicios de seguros.
118 [8207.50.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES “Servicios de rescate, auio.
M9 ¡sidad “DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN

JAUTOPROPULSADAS | 544976-1

A
ANEXO lll

AZULCOCHAMINING S.A. (ANTES VENA PERU S.A.)

CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION CODIGO UNICO HECTÁREAS
d AZULCOCHA MR2 010100405 200
2 AZULCOCHA XL 010236606 600
3 AZULCOCHA XLI 010236506 100
4 AZULCOCHA XLII 010322406 200
5 'AZULCOCHA XLV 010262207 200
6 AZULCOCHA XXI 010368003 200
7 AZULCOCHA XXI 010367903 33.86
8 AZULCOCHA XXI 010367803 139.8
9 AZULCOCHA XXIV 010367703 18.83
10 AZULCOCHA XXIX 010368604 200
1 AZULCOCHA XXV 010367603 23.7
12 AZULCOCHA XXVI 010367503 168.31
13 AZULCOCHA XXVII 010367403 33.44
14 AZULCOCHA XXVII 010009304 323.34
15 AZULCOCHA XXX 010008904 400
16 AZULCOCHA XXXI 030006404 300
17 AZULCOCHA XXXII 010025105 100
18 AZULCOCHA XXXII 010078805 200
19 AZULITA 010109204 6.52
20 SAN LUIS PRIMERO 010228798 100

